            Case 1:20-cv-03535-JPO Document 19 Filed 05/08/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


ERNIE HINES D/B/A COLORFUL MUSIC,                     CASE NO. 20-CV-03535

                Plaintiff,
       v.                                             NOTICE OF APPEARANCE

EMI APRIL MUSIC INC., EMI
BLACKWOOD MUSIC INC., WARNER
CHAPPELL MUSIC INC., SHAWN
CARTER p/k/a JAY-Z and TIMOTHY
MOSLEY p/k/a TIMBALAND,

                Defendants.




       PLEASE TAKE NOTICE that the undersigned, Christine Lepera, hereby enters a special

appearance on behalf of Defendants Shawn Carter p/k/a Jay-Z, and Timothy Mosley p/k/a

Timbaland (together, “Defendants”), without waiver of any of Defendants’ rights, defenses, and

objections to this action, including but not limited to those arising from the fact that Plaintiff has

not effected service of process upon Defendants. The undersigned enters this special appearance

for Defendants at this juncture solely for purposes of providing the Court with notice that the

above-captioned action is a related case to the pending action, Hines v. Roc-A-Fella Records Inc.

et al, No. 19-CV-04587-JPO.

       I hereby certify that I am admitted to practice before this Court.
      Case 1:20-cv-03535-JPO Document 19 Filed 05/08/20 Page 2 of 2



DATED: New York, New York               MITCHELL SILBERBERG & KNUPP LLP
       May 8, 2020


                                        By: /s/ Christine Lepera
                                            Christine Lepera
                                            437 Madison Ave., 25th Floor
                                            New York, New York 10017-1028
                                            Telephone: (212) 509-3900
                                            Facsimile: (212) 509-7239
                                            ctl@msk.com

                                           Attorneys for Defendants Shawn Carter
                                           p/k/a Jay-Z, and Timothy Mosley p/k/a
                                           Timbaland




                                    2
